UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4368



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


GEORGE S. DIAMOND,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-02-205)


Submitted:   October 5, 2005                 Decided:   October 26, 2005


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant.    Paul Joseph McNulty, United States Attorney,
Alexandria, Virginia, Alan Mark Salsbury, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George S. Diamond appeals the district court’s order

revoking his supervised release and sentencing him to twenty-four

months’ imprisonment.      Counsel filed a brief pursuant to Anders v.

California,   386   U.S.     738   (1967),   asserting   there   are   no

non-frivolous grounds for appeal, but suggesting that the term of

imprisonment imposed by the district court is plainly unreasonable.*

Diamond was notified of his right to file a pro se supplemental

brief, but he has not done so.

           We have reviewed the record and conclude that Diamond’s

sentence is within the statutory maximum sentencing range, and the

district court’s revocation proceedings otherwise comport with due

process.   See 18 U.S.C. § 3583 (2000).      Moreover, we conclude that

the district court did not abuse its discretion in sentencing

Diamond to the maximum term permitted by statute.            Finding no

error, we affirm the judgment of the district court.

           This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.     If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to


     *
      Because the sentencing guidelines relating to revocation of
supervised release have always been advisory, see U.S. Sentencing
Guidelines Manual Ch. 7, Pt. A, the sentence in this appeal is not
impacted by the decision in United States v. Booker, 125 S. Ct. 738
(2005).

                                   - 2 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                          AFFIRMED




                                - 3 -